DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 3-9 and 12-16 are allowed.
The following is an examiner's statement of reasons for allowance: The primary reasons for the indication of the allowability of claims 1, 3-9 and 12-16 are:
Regarding claims 1, 3-9 and 12-16, the prior art does not teach or fairly suggest in combination with the other claimed limitations a wildlife protection device for a high voltage power system comprising: a dielectric cover configured to at least partially surround at least a portion of a high voltage component, the cover having one or more holes formed through its surface configured for receiving one or more retaining pins extending inside the cover to secure the cover in place over the high voltage component, the cover having one or more hoods, extending from the surface of the cover, wherein the one or more hoods comprise a tube-shaped molded piece of the cover that protrudes from the surface of the cover and completely surrounds the one or more holes.
This limitation is found in claims 1, 3-9 and 12-16, and is neither disclosed nor taught by the prior art of record, alone or in combination.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
3.	Any inquiry concerning this communication should be directed to Angel R. Estrada at telephone number (571) 272-1973. The Examiner can normally be reached on Monday-Friday (8:30am -5:00pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J. Dole can be reached on (571) 272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) OR 571-272-1000.

January 20, 2022
/ANGEL R ESTRADA/Primary Examiner, Art Unit 2848